[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The Court having thoroughly and carefully reviewed the record in this case including this Court's Memorandum of Decision dated February 22, 2000 in Michael Robinson v. Commissioner of Correction, Docket CV97-405187, appeal pending S.C. No. 16368 and with the agreement of the parties orders as follows:
Judgment shall enter for the petitioner based on this Court's earlier decision in Robinson, supra. It is therefore ordered that the petitioner's parole eligibility be determined based on the statutes in effect on the date of the commission of the offenses of which he was convicted.
SO ORDERED.
Dated at New Haven, Connecticut this 22nd day of October, 2001.
By the Court
Anthony V. DeMayo, Judge of the Superior Court CT Page 14867-t
DEFENDANT
Warden
                                            RICHARD BLUMENTHAl ATTORNEY GENERAL
                                            ___________________________ By: Steven R. Strom Assistant Attorney General 110 Sherman Street Hartford, CT 06105 Tel.: (860) 808-5450 Juris No. #85102
 CERTIFICATION
I hereby certify that a copy of the foregoing was mailed this 18th
day of October, 2001, first class postage prepaid to:
  Paul R. Kraus, Esq. 129 Church Street, Suite 518 New Haven, CT 06510
                                            ___________________________ Steven R. Strom Assistant Attorney General
CT Page 14868